 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrowning Manufacturing Company and Charles-H.Glenn.Case 9-CA-9050--January 9, 1976DECISION AND-ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING -AND JENKINScomplaint issued by the General Counsel on March 7,1975, and an answerfiled byRespondent,a hearing washeld in Maysville,Kentucky,on April 21, 1975.Upon the entire record in the case,including my obser-vation of the demeanor of witnesses and upon consider-ation of briefs,Imake the following:`FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOn August 14, 1975, Administrative, Law JudgeRalph Winkler issued the, attached Decision in thisproceeding. Thereafter, Charging Party filed excep-tions and a supporting brief, and- the Respondentfiled an- answering brief.-Pursuant to the provisions of Section 3(b) of the,National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and to,adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaboaiRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders That the-complaint be, and it hereby is, dis-missed in its entirety.iThe Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge It'is the Board's, established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of'the relevant evidence convincesus that the. resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F-2d 362 (C A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge Sound that Thomas credibly denied tellingMcCord that he, McCord, could be fired or laid off for union activitiesWhile the record testimony does not contain such specific denial, we notethat the complaint did not allege this incident as an independent violationof the Act; that the General Counsel stated that the purpose of McCord'stestimony in this regard was to show the whole background, and the Gener-al Counsel did not move to amend the complaint to conform the pleadingsto the evidence at the conclusion of the hearing Thus Respondent was notplaced on notice to defend against this allegation, or to deny McCord'stestimony in this regard Therefore, even if the statement was made as Mc-Cord testified, Respondent in these particular circumstances, cannot befound to have thereby committed an unfair labor practiceDECISIONSTATEMENT OF THE CASERALPHWINKLER,AdministrativeLaw Judge: Uponcharges filed by Charles H. Glenn on January 13, 1975, aBrowning ManufacturingCompanyis a Missouri corpo-ration-engaged in the manufacture of mechanical powertransmission componentsatMaysville,Kentucky.I find,as.the parties agree,that Respondent meets the Board'sjurisdictional standardsand that.Respondent is an employ-er within Section 2(6) and(7) of the Act.-II.THE LABOR ORGANIZATION INVOLVEDUnitedSteelworkersof America, AFL-CIO,hereincalled theUnion,isa labor organization within.Section2(5)- of the Act. - -- -III.THE UNFAIR LABOR PRACTICESAll dates herein are in 1974 unless otherwise indicated. -The complaint alleges that Respondent unlawfully sus-pended and then discharged Charles Glenn on December10 and'14,'respectively, and that Respondent further-vio-lated Section 8(a)(1) of the Act by specified conduct ofForemanGayleThomas.Respondent- concedes thatThomas is a statutory supervisor, and it-asserts that it sus-pended and finally discharged Glenn for quitting early andupon consideration of his entire disciplinary record.The labor organizational context of this case is a repre-sentation proceeding upon a petition of the Union in Case9-RC-10606, a Decision and Direction of Election issuedby the Regional Director for Region 9 on August 9, and anelection conducted on September 11. The tally of ballotsshowed a unit of 1,046 employees and that a majority ofemployees voted against the Union. The Umon thereuponfiled 16 separate objections to the conduct of the election,including coercive interrogation and threats of economicreprisal. In a Supplemental Decision issued on November13, the Regional Director overruled all the objections andcertified that the Union had lost the election.At material - times during the preelection period theUnion had an inplant committee of approximately 120members. The committee members distributed union hter-ature at the plant gate and wore badges openly in the plant,the badges identifying the wearer as "volunteer organizer,"and the Umon otherwise publicized the identity of thecommittee members. Glenn (the alleged discriminatee) wasa committee member and the record shows that he was nomore active or prominent in the union campaign than anyother member of that committee.The election campaign was apparently hard fought byboth the Union and the Respondent, and Respondentmade no secret then, nor does it now, that it is opposed tothe unionization of its employees. Respondent claims in222 NLRB No. 30 BROWNING MANUFACTURING CO.103this connection that the 1974 campaign was the third suchorganizing-effort by the Union, and that thepresent case isthe first unfair labor practice proceeding brought against itarising out of union attempts to organize the employees.A. Threats and InterrogationGlenn testified that a "lot" of employees openly dis-cussed the Union with supervisors and inquired as to thesupervisors' opinion of the Union. Glenn testified that hedid not make such inquiry of his own supervisor, GayleThomas, and that Thomas nevertheless asked himseveraltimes why the employees wanted a union, and that Thomastold him 1 on an occasion when Glenn and other commit-teemembers had distributed union leaflets for the firsttime, "Look what I have done for you and look whatyou're doing to me 'now." (There was no showing thatThomas had done anything for Glenn.) According -toGlenn,his uniondiscussions with Thomas were "open andfrank." Employees Gerald Frodge and Ronald McCordalso were membersof the aforementioned inplantcommit-tee.Frodge testified that early in the union campaignThomas inquired what the employees' "big_ gripes" were,whether hesigneda card, and who had started the Union.And McCordtestifiedthat sometime before the electionThomas pointed to the union buttons McCord waswearing(which all 120 -committee members wore) and said, "Whydon't you take off that junk and throw it- away" for it"wouldn't do any good." McCord also testified and Thom-as credibly denied that Thomas further told him on thisoccasionthat he, McCord, could be fired or laid off forunionactivities.Another allegeditemconcerns a little spiral notebookwhich the Union had given to all inplant committee mem-bers for use in their organizing efforts. Glenn testified thathe jotted matters of interest in his notebook for such pur-pose. Although Glenn testified that his notebook "might"have had the Union's initials on the cover, he was not cer-tain of it, and I do not find that his notebook bore suchidentification.Glenn testified that his notebook was lyingon his workbench one time in July or August and that,when he turned around from a job he was doing, he sawForeman Thomas reading the notebook at the workbenchin the company of Leadman Jay Kalb. Glenn testified thatThomas replaced the notebook with the comment, "Youknow I can get you fired for this." Glenn testified thatThomas did not explain whether Thomasmeanthe couldhave Glenn fired for having a book on the workbench orbecause it contained information dealing with union mat-ters.Kalb (who, as a leadman, was within the voting unit inthe aforementioned representationcase) and Thomas bothtestified in effect that Thomas did pick up and glancethrough the notebook to see what it was because it did notappear to be company material and that Thomas returneditwithoutmaking the comment attributed to him byGlenn. (This same notebook incidentwas oneof the objec-tions filed by the Union to the election. The Regional Di-rector,mentioning the evidentiary conflict set forth herein,overruled the objection in his aforementioned November1This purportedincident was in April,outside the 10(b) period,and is notindependently alleged to haveviolated the Act.13 Supplemental Decision because "such evidence, even ifviewed in a light most favorable to the Petitioner [theUnion], involves an incident, which was at most, isolatedand did not materially affect the results of the election." )The remaining alleged item, apart from Glenn's suspen-sion and discharge, involves a statement allegedly made byThomas to Glenn in connection with Glenn's supportingevidence for the "notebook" objection in the Representa-tion case. Thomas purportedly asked Glenn, according tothe latter's testimony, what Glenn hoped to, gain by filingor supporting the objection.Thomas denied interrogating Glenn-and Frodge in allaforementioned respects.B. Glenn's -,Discharge-Glenn began working for Respondent in 1968; he wasdischarged on December" M, 1974, at-which time he wasclassified as a class A grinder on the night shift. His super-visor was Gayle Thomas, and the night.superintendent wasJames Sapp.--Respondent has had a longstanding rule permitting em-ployees to begin shutting down their machines and towashup 5 minutes before quitting"time. Employees are notifiedof this 5-minute period' by the ringing of a bell. When,because of operating conditions, employees are unable -tocontinue their machine operations until the beginning ofthe mentioned 5-minute period, they are required to sweepup and otherwise straighten up their workarea.Althoughthere is some evidentiary conflict concerning employees'quitting time practice, the record does establish that Re-spondent has warned employees about quitting work be-fore the 5-minute bell. Between February and December1974, Foreman Thomas warned and wrote up at least 10employees for early quitting and other supervisors tooksimilar disciplinary action respecting more than 19 otheremployees.Glenn and other machine operators customarily leave anote for operators on the following shifts respecting thestatus of work. Glenn's quitting time was 3 a.m., and the5-minute bell rang at 2:55 a.m. On December 7, 1974,Foreman Thomas left the plant at about midnight. Laterduring that shift, Glenn wrote and left the following notefor the operator on the next shift:No. 39 ready for set up. No. 21 on set up. Wheelready to dress out. I hope by the time you read this Iwill have consumed as many beers as you did lastnight. It is now 2:30 and Thomas went hunting at2:00. So I quit. USWA, 4f. [Glenn customarily signedhis notes in this fashion.]Leadman Kalb found Glenn's notelaterthat night whilemaking a routine check to be sure that all such notes wereleft for the next shift operators. The next workday, Mon-day (December 9), Kalb gave Glenn's note to ForemanThomas who, in turn, brought the matter to Superinten-dent Sapp's attention. On Tuesday, December 10, Sappdiscussed the matter with Thomas and Personnel Repre-sentative Ron Barker, and later that day the threemanage-ment representatives met with Glenn. During thismeeting,Glenn denied to Sapp that he had quit work at 2:30 a.m. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDon December 7. Glenn testified that he had actually shutdown his machine at 2:40 a.m. and then cleaned up, and headmitted to Sapp that he had also quit work "five to tenminutes early" the previous day (Monday). Sapp there-upon suspended Glenn for 3 days, purportedly for quittingearly. Sapp spoke to Glenn at the end of thelatter's sus-pension period on December 13 and inquired whetherGlenn had any explanation for , having left early, andGlenn offered none. Sapp thereupon discharged Glenn.Sapp testified that he alone made the decision to sus-pend Glenn and that he also made the decision to dis-charge Glenn after consulting with Thomas and Barkerand upon a review of Glenn's personnel file. Glenn hadbeen suspended once before for job deficiencies in 1970; healso had been previously warned about quitting early, in-cluding an occasion a week or two before his discharge,and for other reasons; and Sapp had also reprimanded himrespecting an altercation with another employee earlier in1974.The General Counsel contends that Foreman Thomas'antiunion attitude more than "the quantity or distinctiveunion activities of Glenn" supplies the answer to whyGlenn, was discharged.Superintendent Sapp called the shots here, not Thomas,and I am wholly satisfied that Sapp suspended Glenn forquitting early and that he then discharged him upon con-sideration of his entire work record, including the fact thatno employee has ever been retained in the face of twosuspensions. This case, in my judgment, warrants no fur-ther discussion, and I am also satisfied that the record doesnot preponderantly establish that Thomas made any unionthreats to Glenn respecting the spiral notebook.CONCLUSIONS OF LAW1.Respondent is anemployerwithin the meaning ofSection2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) 'of the Act.3.Respondent has not engaged in any unfair labor prac-tices alleged in the complaint.Upon the foregoing, and pursuantto Section 10(c) of theAct, I herebyissue the following recommended:ORDER2It is ordered that the complaint herein bedismissed.2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and the recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes